                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

      Larry Michael Bollinger,        )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                3:17-cv-00271-RJC
                                      )                3:12-cr-00173-RJC
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 9, 2019 Order.

                                               October 9, 2019
